Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 23, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152916                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 152916
                                                                    COA: 321200
                                                                    Genesee CC: 13-032919-FH
  TMANDO ALLEN DENSON,
          Defendant-Appellant.

  _________________________________________/

          By order of June 22, 2016, the prosecuting attorney was directed to answer the
  application for leave to appeal the October 1, 2015 judgment of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered. We direct the Clerk to schedule oral argument on whether to grant the
  application or take other action. MCR 7.305(H)(1). We further ORDER the Genesee
  Circuit Court, in accordance with Administrative Order 2003-03, to determine whether
  the defendant is indigent, and if so, to appoint Jonathan B.D. Simon, if feasible, to
  represent the defendant in this Court. If this appointment is not feasible, the trial court
  shall, within the same time frame, appoint other counsel to represent the defendant in this
  Court. The parties shall file supplemental briefs within 42 days following the
  appointment of counsel addressing: (1) whether the trial court erred when it admitted
  evidence under MRE 404(b) of the circumstances underlying defendant’s 2002
  conviction for assault with intent to do great bodily harm and, if so, (2) whether the error
  was harmless. The parties should not submit mere restatements of their application
  papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 23, 2016
           s1116
                                                                               Clerk